Citation Nr: 1447302	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-04 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable initial disability rating for right ear drum injury.

2.  Entitlement to a compensable initial disability rating for bilateral hearing loss.

3.  Entitlement to a compensable initial disability rating for otitis media of the right ear.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2011 and March 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In December 2011, the Veteran testified at a formal hearing before a decision review officer (DRO) in Lincoln, Nebraska.  In March 2013, the Veteran presented sworn testimony at a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the Veteran's VA claims file.

At the March 2013 hearing, the Veteran submitted additional evidence directly to the Board.  The Veteran also submitted a written waiver of RO consideration of this evidence.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The Board notes that, with respect to the otitis media claim, the Board finds that a VA Form 646 received in January 2013 and a VA Form 9 re-submitted in March 2013, taken together, constitute a timely substantive appeal of said claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2013) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed); see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).

(The issues of entitlement to compensable initial disability ratings for bilateral hearing loss and otitis media of the right ear are addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran has a perforated right tympanic membrane.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected right tympanic membrane perforation have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.87, Diagnostic Code 6211 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Here, however, the Veteran's claim for an increased initial rating for his service-connected right ear drum injury is a "downstream" issue in that it arose from an initial grant of service connection for this disability.  Prior to the March 2012 rating decision, the RO issued a letter in January 2012 that advised the Veteran of the evidence necessary to substantiate his claim for service connection for this disability and of his and VA's respective obligations with regard to obtaining evidence.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Also, the agency of original jurisdiction (AOJ) obtained the Veteran's available service treatment records (STRs) and private treatment records, and secured two examinations in furtherance of his claim.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1)-(3).

VA examinations with respect to the pending claim were obtained in July 2011 and February 2012 with a March 2012 addendum opinion.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations and addendum opinion obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned a noncompensable disability rating for his service-connected right ear drum injury from April 6, 2011.  As will be detailed below, the Board finds that a compensable disability rating is not warranted for the tympanic membrane perforation at any time during the period under consideration.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than those used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In this matter, the Veteran's service-connected right ear drum injury has been rated as perforation of the tympanic membrane under 38 C.F.R. § 4.118, Diagnostic Code 6211.  See 38 C.F.R. § 4.20 (2013) (when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  Notably, the use of this diagnostic code is consistent with the medical evidence of record, which demonstrates that the Veteran sustained a perforation of the right tympanic membrane as a result of a right ear drum injury sustained during his military service.  See, e.g., the VA examination report dated July 2011.  Accordingly, the Veteran's right ear drum injury is appropriately rated under Diagnostic Code 6299-6211.  See 38 C.F.R. § 4.27 (2013) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Diagnostic Code 6211 provides for a zero percent rating, and no higher, when there is perforation of a tympanic membrane.  38 C.F.R. § 4.87.

The Veteran has complained of additional problems, but no symptom other than those separately rated has been attributed to the perforated tympanic membrane.  The Veteran is separately service connected for otitis media, bilateral hearing loss and tinnitus, and to the extent such disabilities might be affected by the perforation, they have been rated separately and consequently are not for consideration when rating the perforation.  Moreover, although the Veteran has complained of additional symptoms, such as occasional dizziness, no such problem has been attributed to the perforation.  See the VA examination reports dated July 2011 and February 2012.  A higher schedular rating is therefore not warranted by application of the rating criteria.

Additionally, the Board finds that the Veteran's right ear drum injury does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the rating criteria specifically address the Veteran's right ear drum problem.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned zero percent disability rating is appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his right ear drum disability is contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.



ORDER

Entitlement to a compensable initial disability rating for service-connected right ear drum injury is denied.


REMAND

The Veteran contends that his service-connected bilateral hearing loss and otitis media of the right ear are more disabling than reflected by the currently assigned evaluations.  For reasons expressed herein, the Board finds that these issues must be remanded for further development.

Regarding the Veteran's claim for a compensable initial rating for his service-connected bilateral hearing loss, he was most recently afforded a VA audiological examination in February 2012.  Although the VA examiner provided objective audiometric findings, she did not address the functional effects of the Veteran's bilateral hearing loss.  In particular, the examiner indicated that the Veteran's service-connected bilateral hearing loss had no impact on ordinary conditions of daily life, including ability to work.  Critically, however, the Veteran has consistently asserted that his bilateral hearing loss has a significant effect on both his daily and occupational activities.  See, e.g., the RO hearing transcript dated December 2011 & the Board hearing transcript dated March 2013.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), (holding that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  Such allegations need to be addressed.

Moreover, the Veteran recently testified that his hearing loss has significantly worsened in recent years.  See, e.g., the March 2013 Board hearing transcript.  Thus, in consideration of the Veteran's contentions that the current state of his service-connected bilateral hearing loss is not adequately reflected by the record, and because of the need to fully document the functional impact of the hearing loss, the Board finds that a remand is necessary to afford the Veteran a new VA examination that addresses the current severity of his bilateral hearing loss to include findings consistent with the Court's holding in Martinak.  VAOPGCPREC 11-95 (April 7, 1995); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Similarly, with respect to the service-connected otitis media of the right ear, the Veteran has asserted that his otitis media is worse than was described in the February 2012 VA examination report and has progressively increased in severity.  See, e.g., the March 2013 Board hearing transcript.  The evidence of record is therefore lacking with regard to the current severity of the service-connected otitis media of the right ear.  Thus, to ensure that the record reflects the current extent of this disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer, supra; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey, supra.

The Board additionally notes the Veteran testimony that he has continued to receive private treatment from Dr. D.W. for his service-connected hearing loss and right otitis media.  See the March 2013 Board hearing transcript, pg. 5.  However, his VA claims file only contains treatment records from Dr. D.W. dating through June 2009, with the exception of two recently submitted records dated in October 2012 and June 2013.  The Board also notes that the Veteran submitted an Authorization and Consent to Release of Information form (VA Form 21-4142), received in March 2013.  Thus, on remand, any pertinent ongoing treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding medical treatment that the Veteran may have received.  The Board is particularly interested in records of treatment that the Veteran may have received from Dr. D.W. since June 2009, as described above.  All such available documents should be associated with the claims file.

2. Thereafter, arrange for a VA audiological examination to determine the extent and severity of the service-connected bilateral hearing loss.  The claims file should be made available to and reviewed by the examiner.  All necessary studies should be performed.  In addition to providing specific audiometric findings, the examiner is specifically requested to fully describe the functional effects caused by the Veteran's bilateral hearing loss.  Consideration should be specifically given to his reports of adverse effects on daily and occupational functioning.  Explanations should be given for all opinions and conclusions expressed.

3. Schedule the Veteran for a VA ear examination to determine the extent and severity of the service-connected otitis media of the right ear.  The claims file should be made available to and reviewed by the examiner.  All necessary studies should be performed.  The examiner should describe all symptoms associated with otitis media.  It should also be noted whether there is any suppuration or aural polyps due to the otitis media.  Additionally, the examiner should fully describe the functional losses caused by the Veteran's otitis media of the right ear.  Explanations should be given for all opinions and conclusions expressed.

4. Thereafter, re-adjudicate the claims on appeal.  If a benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


